Citation Nr: 0332877	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during a hospitalization from July 15-17, 2002, at 
the Canton-Potsdam Hospital.  

(The additional claims for service connection for bilateral 
hearing loss, bilateral tinnitus, a right knee disorder, and 
bilateral shoulder disorder are addressed in a separate 
decision)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from August 1949 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Canandaigua, New York.  

The veteran was admitted to the Canton-Potsdam Hospital on 
July 15, 2002, for cardiac symptoms and was transferred on 
July 17th to the Fletcher Allen Hospital for further 
treatment.  Records from the Fletcher Allen Hospital indicate 
he was transferred "semi-urgently" and remained 
hospitalized until discharged on July 19, 2002.  He again was 
admitted to the Canton-Potsdam Hospital for chest pain on 
August 13, 2002, and discharged on August 14, 2002.  

While the agency of original jurisdiction (i.e., the VAMC) 
has only formally adjudicated the issue of entitlement to 
payment or reimbursement for medical expenses incurred during 
the initial hospitalization from July 15-17, 2002, at the 
Canton-Potsdam Hospital, it appears the veteran actually 
wants to be reimbursed for all of his medical expenses that 
he incurred for the entire period described above.  So the RO 
must address this additional claim of entitlement.

A July 16, 2002, VA outpatient treatment (VAOPT) record 
confirms VA was notified by personnel at the Canton-Potsdam 
Hospital that the veteran had been admitted on July 15, 2002, 
with a diagnosis of chest pain.  A VA case manager was to 
contact a VA facility to see about transferring the veteran 
to a VAMC.  

The veteran claims he was not transferred from the Canton-
Potsdam Hospital to a VA medical facility because no beds 
were available.  Therefore, he believes that was tantamount 
to authorizing him to receive the treatment at that private 
hospital.  



The veteran's claim, up to now, only has been considered on 
the premise that the treatment in question was not 
authorized.  There are, however, additional provisions to be 
considered when, as here, he is alleging the treatment at 
issue was authorized since, according to him, the local VAMC 
was not capable of accommodating him.  See 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (2003).

The VAMC denied the claim because the veteran currently does 
not have any service-connected disability.  However, in a 
separate decision from this one, the Board is remanding 
additional claims for service connection to the 
Regional Office (RO) for further development and 
consideration.  Thus, there remains the possibility the 
veteran may establish his entitlement to service connection 
for a disability before resolution of this appeal.

Also bear in mind that, since the VAMC denied the claim for 
reimbursement of the medical expenses in question, new 
regulations became effective governing claims, as here, for 
reimbursement for Non-VA emergency medical services for 
nonservice-connected disorders for veteran's without 
insurance.  See 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000 through 17.1008 (2003).  These new regulations, 
which became effective in March 2003, state that a veteran is 
ineligible if he is in receipt of Medicare.  See 38 C.F.R. 
§ 17.1001(a)(2) (An insurance program described in section 
1811 of the Social Security Act (42 U.S.C.A. 1395c) or 
established by section 1831 of that Act (42 U.S.C.A. 
1395j)."  

The evidence shows the veteran is or was receiving workman's 
compensation benefits.  In an August 2002 rating that 
confirmed and continued the original July 2002 denial of this 
claim, it was indicated that he was entitled to "Medicare."  
However, after a complete review of the claims file it is 
unclear from what evidentiary source this information was 
obtained.  There also are records from the Iroquois 
Healthcare Alliance suggesting the veteran might otherwise be 
covered under a "health-plan contract" within the meaning 
of 38 C.F.R. § 17.1001(a) and which might preclude any 
reimbursement under 38 C.F.R. § 17.1000.  In adjudicating 
entitlement under these new regulations, the VAMC should also 
determine whether entitlement under these new regulations 
requires that the veteran meet the criteria of either 
38 C.F.R. § 17.52(a)(1) or 38 C.F.R. § 17.120(a).  

A VA physician reviewed the facts and circumstances of this 
case in April 2003, but in regards to a claim for 
compensation benefits under the alternative provisions of 
38 U.S.C.A. § 1151.  There has been no consideration of the 
additional special provisions cited immediately above, and 
there must be (in the first instance) before the Board 
decides this claim on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Implementing VA 
regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Act and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
This includes notifying the claimant of the evidence he or 
she is personally responsible for submitting and what 
evidence VA will obtain for him or her, if identified.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The VCAA is 
potentially applicable to all claims pending or filed after 
the date of its enactment.  Holliday v. Principi, 14 Vet. 
App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 
2000). 

The VCAA and implementing regulations were in effect when the 
veteran filed his claim, but no steps were taken by the VAMC 
to comply with this new law and implementing regulations.  

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice. 

Accordingly, this claim is REMANDED to the RO for the 
following actions:  

1.  The VAMC must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  This also 
includes ensuring that all VCAA notice obligations 
have been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs and any other 
applicable legal precedent. 

2.  The veteran should be requested to clarify 
whether he receives Social Security benefits and 
Medicare.  He also should be requested to clarify 
whether he is eligible under any other "health-
plan contract."  

3.  Thereafter, readjudicate the claim in light of 
any additional evidence obtained.  If the benefit 
sought on appeal remains denied, send the veteran 
and his representative a Supplemental Statement of 
the Case (SSOC) and give them time to respond.  




Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



	                        
____________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

